DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         HOWARD HARDING,
                            Appellant,

                                     v.

   FEDERAL NATIONAL MORTGAGE ASSOCIATION, JPMORGAN CHASE
    BANK, NATIONAL ASSOCIATION, UNKNOWN SPOUSE OF HOWARD
   HARDING, KENNETH A. NIEFELD, TRUSTEE OF THE RITA N. OGRIN
  REVOCABLE TRUST AGREEMENT DATED APRIL 23, 1996, MEL OGRIN
     ENTERPRISES, LLC, MARK OGRIN, and UNKNOWN TENANT IN
               POSSESSION OF THE SUBJECT PARTY,

                                 Appellees.

                              No. 4D16-2076

                              [August 3, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cheryl Caracuzzo, Judge; L.T. Case No. 50-2013-CA-
001434-XXXX-MB.

  Arthur E. Alves, II and Kendrick Almaguer of The Ticktin Law Group,
PLLC, Deerfield Beach, for appellant.

  Brandon S. Vesely of Albertelli Law, Tampa, for appellee Federal
National Mortgage Association.

PER CURIAM.

  Affirmed.

GERBER, C.J., LEVINE and CONNER, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.